ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this Court alleging that the respondent Richard S. Roberts has committed professional misconduct warranting public discipline. In the petition, the Director alleges that respondent, in his role as Traverse County Attorney, attempted to dismiss without prejudice a criminal proceeding against one of respondent’s former clients in which the client was charged with 17 counts of criminal sexual conduct. Although respondent did not represent the client at the time respondent attempted to dismiss the criminal proceeding, respondent had represented the client, a doctor, in a civil action in which the plaintiff alleged that respondent’s client had improper sexual contact with her during a medical examination. In addition to the allegation regarding respondent’s conflict of interest, the Director also alleges that respondent failed to maintain his trust account properly.
Along with the petition for disciplinary action, the Director filed a stipulation for discipline between himself and the respondent. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14 of the Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a public reprimand. Respondent *518further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Richard S. Roberts, hereby is publicly reprimanded pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.